DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 recites the limitation “the YSZ crystal having a thickness between 300 µm and 1 mm” in lines 2-3. The limitation was not described in the specification as originally filed and constitutes new matter. The specification describes “In some embodiments, the substrate 12 may comprise (111) oriented YSZ, … A thickness of the substrate 12 may be between 300 µm and 1 mm” in paragraph [0034]. That is, the specification merely describes the substrate includes YSZ crystal, and the substrate has a thickness between 300 µm and 1 mm. The specification does not describe the YSZ crystal having a thickness between 300 µm and 1 mm.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (Young Kyu Jeong et al., Epitaxially Constrained Hexagonal Ferroelectricity and Canted Triangular Spin Order in LuFeO3 Thin Films, Chem. Mater. 2012, 24, 2426−2428) in view of Vargas (Roberto Vargas et al., Epitaxial growth of iridium and platinum films on sapphire by metalorganic chemical vapor deposition, Appl. Phys. Lett. 65, 1094 (1994)) and Yamazaki (US 2016/0155850).
Regarding claim 1, Jeong discloses a ferroelectric device comprising: 
a substrate that comprises sapphire crystal (sapphire (0001) substrate); 
a first electrode (Pt (111)) directly on the substrate, the first electrode comprising a single crystal material; and 
a hexagonal ferroelectric material layer (LuFeO3) directly on the first electrode (see Jeong, p. 2426).
Jeong discloses the first electrode (Pt) comprising a single crystal material. Jeong does not explicitly disclose epitaxial material.
Vargas teaches Pt film epitaxially grown on sapphire (see Vargas, p. 1096, TABLE I). Thus Vargas teaches epitaxial material.
Jeong and Vargas are analogous art because they both are directed to solid state device materials and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeong with the features of Vargas because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jeong to include epitaxial material, as taught by Vargas, in order to provide epitaxial film for device application (see Vargas, p. 1094).
Jeong disclose a substrate that comprises sapphire crystal. Jeong does not explicitly disclose a substrate that comprises yttria-stabilized zirconia (YSZ) crystal, the YSZ crystal having a thickness between 300 µm and 1 mm.
Yamazaki teaches a sapphire substrate or a yttria-stabilized zirconia substrate with a thickness between 300 µm and 1 mm (see Yamazaki, [0104]-[0105]). Thus Yamazaki together with Jeong teaches a substrate that comprises yttria-stabilized zirconia (YSZ) crystal, the YSZ crystal having a thickness between 300 µm and 1 mm.
Jeong and Yamazaki are analogous art because they both are directed to solid state device materials and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeong with the features of Yamazaki because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jeong to include a substrate that comprises yttria-stabilized zirconia (YSZ) crystal, the YSZ crystal having a thickness between 300 µm and 1 mm, as taught by Yamazaki, because it is simple substitution of one known element for another to obtain predictable results (as insulator substrate). See also, MPEP § 2143.
Regarding claim 2, Jeong in view of Vargas and Yamazaki teaches the device of claim 1.
Jeong discloses wherein the hexagonal ferroelectric material layer comprises hexagonal LuFeO3 (see discussion on claim 1 above).
Regarding claim 3, Jeong in view of Vargas and Yamazaki teaches the device of claim 1.
Jeong discloses wherein the first electrode comprises platinum (see discussion on claim 1 above). Jeong does not explicitly disclose wherein the first electrode comprises iridium.
Vargas teaches epitaxial electrode of iridium or platinum (see Vargas, p. 1094). Thus Vargas teaches wherein the first electrode comprises iridium, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1., and because it is simple substitution of one known element for another (iridium for platinum) to obtain predictable results (as electrode material in solid state devices). See also, MPEP § 2143. 
Regarding claim 4, Jeong in view of Vargas and Yamazaki teaches the device of claim 3.
Vargas teaches wherein the first electrode comprises (111) oriented iridium (see Vargas, p. 1096; TABLE I), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 3.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Vargas and Yamazaki, and further in view of Jang (Seung Yup Jang et al., Ferroelectric Properties of Multiferroic Hexagonal ErMnO3 Thin Films, Journal of the Korean Physical Society, Vol. 55, No. 2, August 2009, pp. 841~845).
Regarding claim 8, Jeong in view of Vargas and Yamazaki teaches the device of claim 1.
Jeong discloses wherein the hexagonal ferroelectric material layer comprises LuFeO3 (see discussion on claim 1 above).
Jeong does not explicitly disclose wherein the hexagonal ferroelectric material layer comprises one or more of h-LuMnO3, h-YbMnO3, h-ErMnO3, h-HoMnO3, h-YMnO3, h-YbFeO3, h-TmFeO3, h-ErFeO3, h-HoFeO3, h-DyFeO3, h-TbFeO3, h-GdFeO3, and h-EuFeO3.
Jang teaches hexagonal ErMnO3 material (see Jang, Abstract; II. EXPERIMENT). Thus Jang teaches wherein the hexagonal ferroelectric material layer comprises one or more of h-LuMnO3, h-YbMnO3, h-ErMnO3, h-HoMnO3, h-YMnO3, h-YbFeO3, h-TmFeO3, h-ErFeO3, h-HoFeO3, h-DyFeO3, h-TbFeO3, h-GdFeO3, and h-EuFeO3.
Jeong and Jang are analogous art because they both are directed to solid state device materials and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Jeong with the features of Jang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Jeong to include wherein the hexagonal ferroelectric material layer comprises one or more of h-LuMnO3, h-YbMnO3, h-ErMnO3, h-HoMnO3, h-YMnO3, h-YbFeO3, h-TmFeO3, h-ErFeO3, h-HoFeO3, h-DyFeO3, h-TbFeO3, h-GdFeO3, and h-EuFeO3, as taught by Jang, because it is simple substitution of one known element for another to obtain predictable results (as hexagonal ferroelectric material). See also, MPEP § 2143.
Regarding claim 9, Jeong in view of Vargas and Yamazaki, and further in view of Jang teaches the device of claim 8.
Jeong discloses wherein the first electrode comprises platinum (see discussion on claim 1 above). Jeong does not explicitly disclose wherein the first electrode comprises iridium.
Vargas teaches epitaxial electrode of iridium or platinum (see Vargas, p. 1094). Thus Vargas teaches wherein the first electrode comprises iridium, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1., and because it is simple substitution of one known element for another (iridium for platinum) to obtain predictable results (as electrode material in solid state devices). See also, MPEP § 2143. 



Response to Arguments
Applicant's arguments filed on 10/19/2022 have been fully considered but they are not persuasive. 
In Applicant’s remarks, pages 7 to 11, Applicant argues that the previously cited references do not disclose or teach the limitation “a substrate that comprises yttria-stabilized zirconia (YSZ) crystal, the YSZ crystal having a thickness between 300 µm and 1 mm” of amended claim 1. 
In response, the Office notes that Applicant’s arguments have been considered but are moot because the amended claim 1 is at least rejected under U.S.C. 112(a). The above limitation was not described in the specification as originally filed and constitutes new matter. Furthermore, Yamazaki teaches the limitation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811